Exhibit 10.1 LEASE AGREEMENT THIS LEASE AGREEMENT (this “Lease”) is made this 18th day of April, 2016, between ARE-7, LLC, a Delaware limited liability company (“Landlord”), and FOUNDATION MEDICINE, INC., a Delaware corporation (“Tenant”). Building: 7010 Kit Creek Road, Research Triangle Park, North Carolina Premises: The Building, containing approximately 48,236 rentable square feet. Project: The real property on which the Building in which the Premises are located, together with all improvements thereon and appurtenances thereto as described on Exhibit B. Base Rent: $21.50 per rentable square foot of the Premises per year, subject to adjustment pursuant to Section 4 hereof.
